                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


   CIC SERVICES, LLC,                     )
                                          )
            Plaintiff,                    )               Case No. 3:17-cv-110
                                          )
            v.                            )               Judge Travis R. McDonough
                                          )
   INTERNAL REVENUE SERVICE, et al.,      )
                                          )
            Defendants.                   )
   _______________________________________)

            OPPOSITION TO CIC SERVICES’ MOTION TO COMPEL ANSWER

         On August 24, 2021, CIC Services moved this Court to compel “the prompt filing” of an

  answer by the Internal Revenue Service to the complaint. (Dkt. 73 ¶ 12). In the interest of

  limiting the number of disputes before the Court, thus preserving judicial resources, the Internal

  Revenue Service filed its answer in this case today. (Dkt. 76). Accordingly, the Court should

  deny the motion as moot.


  DATE: September 7, 2021                              FRANCIS M. HAMILTON III
                                                       Acting United States Attorney

                                                       DAVID A. HUBBERT
                                                       Acting Assistant Attorney General

                                                       /s/ Kyle L. Bishop
                                                       KYLE L. BISHOP
                                                       NISHANT KUMAR
                                                       Trial Attorneys, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 227
                                                       Washington, D.C. 20044
                                                       202-616-1878 (v)
                                                       202-514-6866 (f)
                                                       Kyle.L.Bishop@usdoj.gov
                                                       Nishant.Kumar@usdoj.gov




Case 3:17-cv-00110-TRM-HBG Document 77 Filed 09/07/21 Page 1 of 2 PageID #: 936
                                  CERTIFICATE OF SERVICE


  I hereby certify that on this 7th day of September, 2021, I electronically filed the foregoing
  document with the Clerk of Court using the CM/ECF system, which will send notification of
  such filing to counsel of record.


                                               /s/ Kyle L. Bishop
                                               KYLE L. BISHOP
                                               Trial Attorney, Civil Trials – Eastern
                                               U.S. Department of Justice, Tax Division




                                     2
Case 3:17-cv-00110-TRM-HBG Document 77 Filed 09/07/21 Page 2 of 2 PageID #: 937
